ACCEPTED
                                                                                     01-15-00171-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 3/11/2015 4:47:53 PM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK

                            NO. 01-15-00171-CV
                            NO. 01-15-00172-CV
                                                                FILED IN
                                                          1st COURT OF APPEALS
IN RE                                  §      IN THE DISTRICT   COURTTEXAS
                                                              HOUSTON,
                                       §      OF APPEALS 3/11/2015 4:47:53 PM
                                       §                  CHRISTOPHER A. PRINE
MELISSA A. PULSIPHER                   §      FIRST DISTRICT Clerk
                                       §
                                       §      HOUSTON, TEXAS

                          CAUSE NO. 13CP0049

                                       §      IN THE DISTRICT COURT
                                       §
IN THE INTERESRT OF                    §      OF GALVESTON COUNTY,
                                       §      TEXAS
                                       §
J.R. AND A. G.                         §      306TH JUDICIAL DISTRICT
                                       §

                          CAUSE NO. 15CP0007

                                       §      IN THE DISTRCT COURT
                                       §
IN THE INTEREST OF A.L.G.              §      OF GALVESTON COUNTY,
AND J.O., CHILDREN                     §      TEXAS
                                       §
                                       §      306TH JUDICIAL DISTRICT

              NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT:

      COMES NOW, the Texas Department of Family and Protective

Services, and files this it’s notice of appearance and designation of counsel

for proceedings before this Honorable Court.
      Barry C. Willey
      SBN 00788670
      Galveston County Legal Department
      722 Moody, 5th Floor
      Galveston, Texas 77550
      (barry.willey@co.galveston.tx.us)
      (409) 770-5562
      (409) 770-5560 (Fax)

                               Respectfully submitted,

                               /s/ Barry C. Willey
                               BARRY C. WILLEY
                               SBN 00788670
                               Galveston County Legal Department
                               722 Moody, 5th Floor
                               Galveston, Texas 77550
                               (barry.willey@co.galveston.tx.us)
                               (409) 770-5562
                               (409) 770-5560 (Fax)
                               Counsel for Texas Department of Family
                               and Protective Services


                     CERTIFICATE OF SERVICE

      In accordance with TRAP Rule 9.5, I certify that a true and correct
copy of the foregoing has been sent to all known counsel of record via E-
File and/or email.

     Greg A. Hughes
     Attorney for Relator
     217-B. East Parkwood Avenue
     Friendswood, Texas 77546

     Brenda Dushane
     Law Office of Brenda Dushane
     1506 Winding Way, Ste. 209
     Friendswood, Texas 77546
Douglas Gondinch
Law Office of Douglas T. Godinich
2127 Broadway
Galveston, Texas 77550

Shauna Correia
Shauna Berardinelli Correia, Attorney At Law
1700 F. M. 517 Rd. E., Ste. B
Dickinson, Texas 77539

Elizabeth Gunn
The Law Office of M. Elizabeth Foley
P.O. Box 17224
Galveston, Texas 77552

Jeanice J. Dawes
Dept. of Family & Protective Services
600 59th St, Ste. 1001
P.O. Box 17254
Galveston, Texas 77551-7254


On this the 11th day of March, 2015.



                                          /s/ Barry C. Willey
                                          BARRY C. WILLEY